Citation Nr: 0309952	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  93-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal to 
the February 1997 rating decision that denied entitlement to 
service connection for migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
dysthymia for the period June 8, 1992, to January 26, 1996.

3.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia for the period beginning January 27, 1996.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1980 to October 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1992 rating decision 
from the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied reopening of 
the veteran's claim of entitlement to service connection for 
a psychiatric disability, denied entitlement to an increased 
rating for de Quervain's disease of the left wrist, and 
denied entitlement to service connection for disability of 
the right upper extremity.  In 2002, jurisdiction over the 
veteran's appeal was transferred to the Detroit, Michigan, VA 
RO.  In connection with the appeal the veteran testified 
before the undersigned in May 1993 and before an RO Hearing 
Officer in July 1997; a transcript of those hearings are 
associated with the claims files.

In a decision dated in March 1995 the Board granted 
entitlement to service connection for psychiatric disability.  
The RO effectuated that determination in a rating decision 
dated in February 1996 and assigned an initial 10 percent 
rating, effective June 8, 1992.  The veteran then perfected 
an appeal to the Board with respect to the RO's initial 10 
percent rating assignment.  During the pendency of this 
appeal, the RO increased the rating assigned for dysthymia to 
30 percent, effective January 27, 1996.  The veteran has 
continued her appeal for a higher initial rating for this 
disability.  

In its July 1999 remand, the Board indicated that the RO 
should issue a statement of the case on the matter of whether 
the veteran submitted a timely substantive appeal to the 
September 1997 supplemental statement of the case containing 
the issue of entitlement to service connection for migraine 
headaches (denied by the RO in a February 1997 rating 
decision).  The RO issued a statement of the case in August 
1999, and in September 1999, the veteran submitted a 
substantive appeal on the timeliness matter.  

With respect to the veteran's claim of entitlement to an 
increased rating for de Quervain's disease of the left wrist 
and entitlement to service connection for disability of the 
right upper extremity, the Board notes that in April 2001, 
the RO granted entitlement to service connection for 
fibromyalgia of multiple joints, to include de Quervain's 
disease of both wrists and impingement syndrome of both 
shoulders, and assigned an evaluation of 40 percent, 
effective June 8, 1992.  As noted in the supplemental 
statement of the case issued in April 2001, the RO's rating 
action represented a full grant of the benefits sought with 
respect to the claims of entitlement to an increased rating 
for de Quervain's disease of the left wrist and service 
connection for the right upper extremity.  As such, those 
matters are no longer within the Board's jurisdiction.  
Moreover, in a rating decision dated in August 2002, the RO, 
inter alia, denied entitlement to an increased rating for 
fibromyalgia.  As of this date, the Board is unaware of any 
notice of disagreement having been filed with respect to that 
issue.  

The Board further notes that in its August 2002 rating 
decision, the RO also denied reopening of the veteran's 
claims for entitlement to service connection for migraine 
headaches; granted an increased rating for the veteran's 
service-connected cervical spine disability to 20 percent, 
effective April 30, 2002; denied entitlement to an increased 
rating for tension headaches; denied reopening of the 
veteran's claim of entitlement to service connection for an 
eye disability; denied service connection for arthritis of 
the hips and/or back; and denied entitlement to special 
monthly compensation based on the need for aid and 
attendance/housebound status.  To date, a notice of 
disagreement with any of these dispositions has not been 
associated with the claims folders.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to any of those matters.

Finally, in addition to granting entitlement to service 
connection for fibromyalgia in April 2001, the RO granted the 
veteran's entitlement to TDIU, effective August 19, 1996.  In 
December 2002, the veteran's representative raised claims of 
entitlement to earlier effective dates for the grant of 
entitlement to service connection for fibromyalgia and the 
grant of entitlement to a TDIU.  The arguments presented 
include a claim of clear and unmistakable error in the RO's 
April 2001 rating decision.  Those issues have not been 
adjudicated by the RO and are referred for appropriate action 
consistent with 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.103, 3.105(a), 3.400, 20.200, 20.302, 20.1103 (2002).

The issues of entitlement to an evaluation in excess of 10 
percent for dysthymia for the period June 8, 1992, to January 
26, 1996, and entitlement to an evaluation in excess of 30 
percent for dysthymia for the period beginning January 27, 
1996, are discussed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
migraine headaches in a rating decision dated in February 
1997 and notified the veteran of the determination and her 
appellate rights by letter dated later in February 1997.

2.  The issue of entitlement to service connection for 
migraine headaches was included in the supplemental statement 
of the case issued in September 1997.

3.  Following the mailing of the September 1997 supplemental 
statement of the case, no written communication addressing 
the issue of entitlement to service connection for migraine 
headaches was received from the veteran or her representative 
until June 1998.  





CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the February 1997 rating decision that denied 
entitlement to service connection for migraine headaches.  
38 U.S.C.A. § 7105(a), (d) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.200, 20.302.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

If a supplemental statement of the case covers an issue that 
was not included in the original statement of the case, a 
substantive appeal must be filed with respect to such issue 
within 60 days in order to perfect an appeal with respect to 
the additional issue.  38 C.F.R. § 20.302(c).

In a rating decision dated in March 1986, the RO granted 
entitlement to service connection for tension headaches, 
noncompensably evaluated effective November 1, 1985.  

In August 1996, the veteran requested that her migraine 
headaches claim be reopened.  In a rating decision dated in 
February 1997, the RO denied entitlement to service 
connection for migraine headaches and notified the veteran of 
that denial and of her appellate rights by letter dated 
February 26, 1997.  

In May 1997, the RO received a VA Form 21-4138 in which the 
veteran expressed disagreement with that portion of the RO's 
February 1997 decision pertinent to the cervical spine; she 
did not include any arguments or references to migraine 
headaches.

The veteran addressed the issue of entitlement to service 
connection for migraine headaches during her July 1997 RO 
hearing, within the one-year period following notification of 
the February 1997 rating decision.  No statement of the case 
was issued; however, the issue of entitlement to service 
connection for migraine headaches was included in the 
supplemental statement of the case issued in September 1997.  
In the accompanying notice letter, dated September 29, 1997, 
the veteran was advised that it was necessary to file a 
substantive appeal with respect to any issue not previously 
contained in any statement of the case or any issue for which 
a substantive appeal had not yet been submitted.  She was 
further advised that such substantive appeal must be received 
within 60 days of the date of the notification letter.  

The next documents in the claims file are VA Forms 21-4138, 
date-stamped as received November 14, 1997; those statements 
contain contentions and references only to psychiatric 
disability, fibromyalgia, arthritis and disabilities of the 
cervical spine and right upper extremity.  No written 
communication addressing the issue of entitlement to service 
connection for migraine headaches was received until June 
1988, when written argument was submitted by the veteran's 
representative.  This was well beyond the time limit for 
submission of the substantive appeal.  The veteran has 
offered no specific argument relevant to why she believes a 
timely appeal was filed and a review of the claims file 
reveals no evidence contradictory to the above-cited 
chronology.  As such, the Board concludes that no timely 
appeal has been received.



ORDER

A timely substantive appeal not having been received to the 
February 1997 decision denying service connection for 
migraine headaches, the appeal is dismissed.


REMAND

The veteran is service-connected for dysthymia, evaluated as 
10 percent disabling prior to January 27, 1996, and 30 
percent disabling thereafter.  The veteran has indicated 
receipt of regular VA medical care, yet the most recent VA 
record reflecting psychiatric treatment/evaluation is dated 
in March 2001.  The RO has not attempted to associate later 
VA medical records with the claims folders.  It thus appears 
that additional treatment records may be available.  The 
Board further notes that the last comprehensive VA 
psychiatric examination was conducted in August 2000.  
Clarification as to the current nature and severity of 
psychiatric symptoms attributable to service-connected 
dysthymia is therefore indicated.  Additionally, the record 
reflects that, in August 1996, the veteran was denied further 
vocational rehabilitation services due to a decrease in 
physical and mental functioning.  Although the RO has 
considered the veteran's vocational rehabilitation records, 
that file is not currently associated with the claims files.  

Based on the above the Board finds that additional 
development is required prior to appellate consideration of 
the veteran's rating claims.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should associate with the 
claims folders any records of psychiatric 
treatment or evaluation of the veteran at 
a VA facility since March 2001.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folders.

3.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an examination by a psychiatrist.  Any 
indicated tests should be conducted.  The claims 
file must be provided to the examiner prior to the 
examination and the examination report must reflect 
that the veteran's claims files was reviewed.  

The examiner should identify the nature, frequency 
and severity of all current manifestations of 
service-connected dysthymia.  In addition, the 
examiner should provide current and past-year 
global assessment of functioning scores with an 
explanation of the significance of the scores 
assigned.  

The examiner is requested to provide an opinion 
concerning the overall degree of social and 
industrial impairment resulting from the veteran's 
dysthymia.  To the extent possible, the examiner 
should distinguish the manifestations of the 
service-connected disability from those of any non 
service-connected psychiatric disorders.  

The rationale for all opinions expressed must be 
provided.

4.  The RO must thereafter review the 
claims files and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. §§ 3.159, 
3.326 (2002) are completed.  See also 38 
C.F.R. § 3.159 (2002).

5.  Then, the RO should readjudicate the 
veteran's claim for higher initial 
ratings for her service-connected 
psychiatric disability.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals  for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



